Citation Nr: 1721654	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-28 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for bilateral vision loss.

3.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1977 to November 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Baltimore, Maryland Regional Office (RO).  Jurisdiction resides with the Huntington, West Virginia, RO.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary as the Veteran's claims file appears incomplete.  

A review of the claims file reveals that some VA treatment records are not associated with the claims.  In this case, while the Statement of the Case reflects that VA treatment records from December 2008 to October 2011 were "electronically reviewed," there are no VA treatment records after April 2010 in the claims file.  Therefore, VA treatment records from April 2010 to the present should be obtained and associated with the claims file.  

Moreover, the Board notes that the VBMS record has a four-year period of no activity.  Specifically, from April 2012 to July 2016, there are no entries in VBMS or Virtual VA.  On remand, the RO should ensure that the VBMS record is complete.  

Lastly, an attempt should be made to contact the Veteran as a number of VA letters addressed to him have been returned as undeliverable by the U.S. Postal Service.  
In this regard, in his November 2011 VA Form 9, the Veteran requested a Central Office hearing before a Veterans Law Judge.  His address at that time was noted to be on R. Road [full address redacted].  

In a July 2016 correspondence, VA notified the Veteran that he had been placed on a list of person wanting to appear in person at a hearing in Washington D.C.  A March 2017 notice letter indicated that the Veteran was scheduled for a hearing on April 5, 2017.  These notice letters were sent to an address on A. Street [full address redacted].

In a December 2016 report of contact, a VA employee attempted to contact the Veteran to obtain his current address; however, both telephone numbers seemed to be disconnected and the Veteran was not reached. 

The Board notes that from the time of the November 2011 VA Form 9 to the July 2016 and March 2017 hearing notification letters there is no indication that the Veteran had changed his address from R. Road to A. Street.  As such, it is unclear why notice letters were sent to the address on A. Street.  

Further, a November 2016 notice letter was sent to a third address (on S. Road); however, there is no indication in the record that the Veteran had requested a change of address.  Notably, numerous correspondences have been returned to the Board as undeliverable.  Thus, inasmuch as the Board is remanding the case for outstanding records, the Board finds that a remand is also necessary to attempt to contact the Veteran and/or his representative and clarify the Veteran's address so that he may properly be notified of any necessary development needed in his case.

In order to conduct a meaningful review of the Veteran's record, the Board finds that the above-noted outstanding information and evidence should first be obtained and associated with the claims file.




Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's mailing address with either the Veteran and/or his representative.  After his address is verified, correct the record and future mailings, to include any mailings pertinent to his request for a hearing.  

2.  Obtain all outstanding VA treatment records not currently of record, including from April 2010 to the present.  Associate all VA treatment records with VBMS.

3.  Ensure that all evidence regarding the Veteran's claims file has been associated with VBMS.  (Note: there are no VBMS entries from April 2012 to July 2016).

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




